Citation Nr: 0707240	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to a rating in excess of 30 percent for 
hiatal hernia with gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1971 to 
October 1980 and from September 1981 to October 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing at the RO in 
July 2005.   

The issue of entitlement to a rating in excess of 30 percent 
for hiatal hernia with gastroesophageal reflux disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

Irritable bowel syndrome was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is irritable bowel syndrome otherwise related 
to service or a service-connected disability.


CONCLUSION OF LAW

Irritable bowel syndrome was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a December 2003 
VCAA letter has  informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the December 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to submit 
pertinent evidence.  The Board believes that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters. 

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims(Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for irritable bowel syndrome, any questions as to 
the disability rating or effective date to be assigned are 
rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has been afforded 
appropriate VA examinations.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  In August 2005, the veteran 
submitted additional evidence directly to the Board and 
included a waiver of the RO's review of the evidence.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Analysis

In November 2003, the veteran submitted a statement 
indicating his intent to claim entitlement to service 
connection for irritable bowel syndrome.  He reported that he 
had recently been diagnosed with irritable bowel syndrome and 
opined that his service-connected gastroesophageal reflux had 
advanced to irritable bowel syndrome.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the current case, there is no competent evidence of the 
presence of irritable bowel syndrome during active duty.  The 
service medical records were silent as to complaints of, 
diagnosis of or treatment for irritable bowel syndrome.  
Clinical evaluation of the anus and rectum and the 
genitourinary system was normal at the time of the veteran's 
separation examination in June 1998.  Gastroesophageal reflux 
was present but not irritable bowel syndrome at the time of 
the veteran's discharge from active duty.  

There is competent evidence of the current existence of 
irritable bowel syndrome.  A July 2002 private clinical 
record includes an assessment of questionable irritable bowel 
syndrome.  A July 2003 private clinical record includes an 
impression of irritable bowel syndrome.  A separate record 
dated the same month also included the assessment of 
irritable bowel syndrome.  

Significantly, there is no competent evidence of record 
linking the currently diagnosed irritable bowel syndrome to 
the veteran's active duty service in any way or to the 
service-connected hiatal hernia with gastroesophageal reflux.  
In order to determine if there is a link between the 
irritable bowel syndrome and the service-connected hiatal 
hernia with gastroesophageal reflux, VA had the veteran 
examined in January 2004.  The examiner noted that the 
veteran had been treated in the past for gastroesophageal 
reflux and more recently was found to have irritable bowel 
syndrome.  The veteran described symptomatology he was 
experiencing but did not indicate that the symptomatology 
began during active duty.  The diagnosis from the examination 
was irritable bowel syndrome.  The examiner noted that, on 
cross referencing hiatal hernia and reflux symptoms with 
irritable bowel syndrome, there was no apparent nexus or 
connection.  The examiner found that irritable bowel syndrome 
was a disorder of unknown cause.  It was not an expected 
result of laparoscopic Nissen fundoplication.  The examiner 
opined that irritable bowel syndrome was not related to or 
caused by hiatal hernia and reflux disease.  

The veteran has advanced argument through his testimony and 
written statements that he experienced symptoms of irritable 
bowel syndrome during active duty and that he currently has 
irritable bowel syndrome which began during active duty or 
was caused by his service-connected hiatal hernia with 
gastroesophageal reflux.  The Board finds that the veteran is 
a lay person without any specialized medical training.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His opinion as to the existence and etiology of 
irritable bowel syndrome is without probative value.  

There is no competent evidence of record linking irritable 
bowel syndrome to the veteran's active duty service on a 
direct basis.  There is no competent evidence of record 
linking the irritable bowel syndrome to the service-connected 
hiatal hernia with gastroesophageal reflux.  As there is no 
competent evidence of record linking irritable bowel syndrome 
to the veteran's active duty service or a service-connected 
disability, service connection is not warranted.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for 
irritable bowel syndrome.  It follows that there is not a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for irritable bowel 
syndrome is not warranted.  The appeal is denied.  


REMAND

The last VA examination conducted to evaluate the service-
connected hiatal hernia with gastroesophageal reflux was 
conducted in January 2004.  Since that time, the veteran has 
submitted medical evidence which he interprets as indicating 
that he was anemic.  

The 30 percent rating under Diagnostic Code 7346 currently in 
effect for the service-connected hiatal hernia with 
gastroesophageal reflux contemplates persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  A 60 percent rating is warranted for 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  Id.  
The Board notes that the presence of anemia is one of the 
criteria for a 60 percent evaluation.  The veteran also 
testified before the undersigned in July 2005 that, as he 
ages, his symptoms increase.  He also testified that he is 
very anemic and weak.  

The Board finds the evidence of record is indicative of a 
possible increase in symptomatology since the last VA 
examination which is attributable to the service-connected 
hiatal hernia with gastroesophageal reflux.  The VCAA 
requires VA to secure a medical examination or opinion if one 
is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The Board finds 
that a current VA examination is required in order to 
accurately rate the symptomatology associated with the 
service-connected hiatal hernia with gastroesophageal reflux.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and severity of 
the veteran's service-connected hiatal 
hernia with gastroesophageal reflux.  The 
claims file must be made available to the 
examiner for review in connection with the 
examination.  The examiner should indicate 
that pertinent documents in the claims 
folder were reviewed.  All clinical 
findings should be reported in detail, and 
all tests and studies deemed necessary by 
the examiner should be performed.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature and severity of the symptomatology 
attributable to the veteran's hiatal 
hernia with gastroesophageal reflux.  The 
examiner should specifically indicate 
whether the veteran has symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate anemia 
or other symptom combinations productive 
of severe impairment of health.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraph, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


